                                      Case 3:18-cv-07394-JSC Document 91 Filed 12/23/19 Page 1 of 1




                              1 Neil A. Goteiner (State Bar No. 083524)
                                ngoteiner@fbm.com
                              2 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 Joshua Malone (State Bar No. 301836)
                                jmalone@fbm.com
                              4 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480

                              7 Attorneys for Plaintiff International Swimming
                                League, Ltd.
                              8

                              9                              UNITED STATES DISTRICT COURT

                           10              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                           11 INTERNATIONAL SWIMMING LEAGUE,                     Case No. 3:18-CV-7394-JSC
                              LTD.,
                           12                                                    UNREDACTED EXHIBITS 27-46
                                        Plaintiff,
                           13                                                    Judge:   Hon. Jacqueline Scott Corley
                                    vs.
                           14
                              FÉDÉRATION INTERNATIONALE DE
                           15 NATATION,

                           16                  Defendant.

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104   UNREDACTED EXHIBITS 27-46
         (415) 954-4400
                                   Case No. 3:18-CV-7394-JSC                                                       36144\12862466.1
